Citation Nr: 9900050	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  

This matter is currently before the Board of Veterans 
Appeals (Board) on appeal from a rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO).  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  In December 
1994, the RO denied the veterans claims of service 
connection for ingrown toenails, lung cancer, and found no 
new and material evidence to reopen the previously denied 
claim for service connection for a back disability.  The 
veteran filed a timely notice of disagreement to this 
determination and a supplemental statement of the case was 
issued in March 1995.  A substantive appeal was submitted by 
the veteran in May 1995.  

In a September 1997 rating determination, service connection 
was awarded for both lung cancer and an ingrown toenail.  
Accordingly, no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved concerning these 
issues.  Therefore, these issues are not before the Board at 
this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The sole issue before the Board is whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for a back 
disability.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his back in 1955 or 1954 
during his active service.  He contends that the evidence of 
record supports the reopening of his claim.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence received since 
the ROs decision of March 1984 is not new and material 
evidence.  Accordingly, the claim of entitlement to service 
connection for a back disability is not reopened and the 
prior adjudication of this claim remains final.  


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability 
was denied by the RO on a de novo basis in March 1984.  

2.  Following proper notification in April 1984, an appeal of 
the denial of service connection for a back disability was 
not received within one year.  

3.  The evidence received since the March 1984 denial of 
entitlement to service connection for a back disability is 
either duplicative, and thus not new, or supports the 
continued denial of the claim, and thus not material.


CONCLUSION OF LAW

Evidence received since the April 1984 RO decision, which 
denied service connection for a back disability, is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

Service medical records do not refer to a back disability.  
In November 1955, the veteran was injured in an automobile 
accident.  He was treated for a laceration to his right eye 
and a contusion.  However, no reference is made to a back 
injury.  In his separation examination in October 1956, he 
did not refer to a back injury.  The veterans 
musculoskeletal system at that time was found normal.  He was 
discharged from active service in November 1956.  

In October 1983, more than 25 years after his discharge from 
active service, the veteran filed a claim for VA 
compensation.  The veteran noted that he had degenerative 
spinal disease and was unable to work.  In a handwritten 
October 1983 statement, the veteran did not associate this 
disability to his active service.  On his VA Form 21-526 of 
October 1956, he reported back problems since before he left 
service.  He appeared to refer to back and chest problems 
related to auto. In December 1983, however, the veteran 
contended that he injured his back in 1955 during an 
automobile accident.  

The veteran reported post-service treatment for his back 
disability from three providers on his VA Form 21-526 and the 
RO requested records from each.  Medical records were 
obtained by the RO from the John Muir Memorial Hospital, 
Walnut Creek, California.  In an April 1977 admission, it was 
noted that the veteran had injured his back five years ago, 
approximately 1972, more than 15 years after his discharge 
from active service.  He was diagnosed with a recurrent 
herniated degenerative lumbar disc disease at L4-5.  

Records were also obtained from the Kaiser Hospital, Walnut 
Creek, CA. and from Dr. K. W., M.D.  These essentially note 
continuous treatment of the veterans back disability 
beginning in the 1970s, many years after his discharge from 
active service.  None of the statements of medical history 
mentioned a back injury in service or back symptoms following 
service.  Back injuries were described in the 1970s.   No 
health care provider associated the back disability to his 
active service.  Consequently, in a March 1984 rating 
decision, service connection for a back disability was denied 
by the RO.  The veteran was notified of this determination in 
April 1984.  The veteran did not file a timely appeal of this 
determination.  

In March 1994, the veteran filed an additional claim for VA 
compensation.  In his May 1995 substantive appeal, he stated 
that reports show he had an old upper back injury that dated 
back to 1954 while he served in the United States Navy.  He 
contended that those injuries caused spinal deterioration.  
He contended that his claim had been previously denied 
because VA was unable to locate his records.  He questioned 
how the RO could make a decision on his claim without his 
records and contended that he suffered pain for the past 42 
years.  It was also contended that as time had gone by, his 
spine deterioration had increased.  

The record shows the RO made diligent efforts to obtain 
additional medical records regarding the veterans back 
disability.  In a November 1996, the veteran noted treatment 
by a Dr. Flood in the late 1960s or early 1970s.  He 
indicated that he was unable to locate this doctor.  

The RO retrieved records from the Social Security 
Administration (SSA).  In November 1975, a J. S., M.D, 
treated the veteran.  At this time, the doctor noted that the 
veteran had sustained a back injury at work on December 3, 
1971, when he slipped on a piece of metal.  No reference was 
made to a previous back disability or injury.  In a December 
1975 medical report from R. A. F., M.D., it was reported that 
the veteran had injured his back approximately four years ago 
while working as a mechanic for the Firestone Company.  
Again, no reference was made to the veterans active service 
or to a previous back injury.  Medical records from the SSA 
note treatment of the back disability, including surgery, 
with no reference to the veterans active service or to a 
back injury occurring during his active service.  These 
medical records refer solely to post-service back injuries.  

II.  Effect of Hodge v. West on the Application to Reopen the 
Claim of Service Connection for a Back Disability on the 
Basis of New and Material Evidence.

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term new and material 
evidence found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
overstepped its judicial authority by adopting a social 
security case law definition of new and material 
evidence, rather than deferring to the reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation. Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Courts 
legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened as to what 
constitutes material evidence Id. at 1363, and remanded 
the case for review under the Secretarys regulatory 
definition of new and material evidence.

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of new and material evidence applied by 
the Court under Colvin was as follows:

Evidence is new and material if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is new 
and probative (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veterans claim; it requires that there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome. 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:


. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veterans 
claim.

Id. at 1363.

In this case, the RO in the June 1995 Supplemental Statement 
of the Case, addressing whether new and material evidence had 
been submitted to reopen the claim for service connection for 
a back disability, provided the appellant with the provisions 
of 38 C.F.R. § 3.156(a).   In the Reasons and Bases section 
of the Supplemental Statement of the Case, the RO appears to 
use the correct post Hodge 
analysis regarding new and material evidence, finding that 
the additional evidence included the service medical record 
copies which were not new, and evidence of treatment for a 
back disability in 1971 which were not material to the issue 
of service connection.  However, the Reasons and Bases 
section of the Supplemental Statement of the Case in 
September 1997 appears to paraphrase the Colvin definition of 
new and material evidence, holding that there was no 
reasonable possibility that the new evidence submitted in 
support of the claim could change the outcome.  In the 
Supplemental Statement of the Case in September 1997, 
addressing whether new and material evidence had been 
submitted to reopen the claim, the RO found that the evidence 
was essentially duplicative of evidence previously of record 
and thus was merely cumulative.  

The Board finds that the RO has effectively ruled in the 
alternative that the additional evidence is not new 
because it is cumulative, and the RO has also ruled that the 
additional evidence is not material.  A finding that the 
evidence is not new would alone support the RO 
determination to deny the claim.  Therefore, the claimant has 
been provided the controlling regulatory definition of new 
and material evidence, and the ROs adjudication of the 
application to reopen the claim for service connection for a 
back disability was consistent with that definition.  Thus, 
it is not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Under this analysis, the finding that the 
evidence is not material was gratuitous, and thus any 
question as to whether the ROs ruling as to the materiality 
of the additional evidence was in accord with Hodge is moot.

III.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Service Connection for a Back Disability.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when new 
and material evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be new additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence obtained since March 1984 includes the veterans lay 
assertions concerning the state of the record, his 
allegations that his current back disability is due to an 
injury in service and clinical evidence dated from the 
1970s. 

The Board has noted the veterans contention that his service 
medical records were lost at the time of the April 1984 
rating determination.  A detailed review of the service 
medical records does not support this contention.  The March 
1984 rating determination, received by the veteran in April 
1984, appears clearly based on a detailed review of the 
service medical records, which include reference to the 
November 1955 automobile accident but no reference to a back 
injury.  Service medical records, including, importantly, the 
veterans discharge evaluation, do not refer to a back 
disability or complaints of back pain.  

Additional evidence submitted by the veteran since April 1984 
does include his May 1995 substantive appeal.  At this time, 
he complained of pain for the past 42 years.  Under Justus, 
the credibility of this evidence is to be presumed for 
purposes of determining whether new and material evidence has 
been submitted.  However, the Court, in a series of cases, 
has also held that a lay party is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge, skill, expertise, 
training or education.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).  As the 
Court has stated, [l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board.  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  Moreover, 
the appellants lay arguments that he has a current back 
disability related to an injury in service is merely 
cumulative to evidence of record in 1984.  Thus, it is not 
new.

The recently obtained medical evidence is fundamentally 
cumulative.  It only serves to show what was known in 1984: 
the veteran has had a back disability since the 1970s.  
Thus, they are not new and can not constitute new and 
material evidence.  Moreover, the recently retrieved 
records from SSA refer to post service back injuries 
occurring during the veterans employment with Firestone.  
These records do not refer to the veterans active service 
and no competent medical provider associates the current back 
disability to his active service or the 1955 automobile 
accident.  

Unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely empower 
but requires the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran provides new evidence to provide a basis to reopen 
his claim, the Board may not unilaterally adjudicate the 
merits of the claim denied by the RO many years ago.  
Accordingly, the request to reopen the previously denied 
claim of entitlement to service connection for a back 
disability remains denied.  


ORDER

New and material evidence not having been submitted to reopen 
the veterans claim of entitlement to service connection for 
a back disability, the benefit sought on appeal is denied.  


		
	Richard B. Frank
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
